PER curiam:
Se suscitó una controversia con rela-ción a si la facultad de preparar y someter al Gobernador de *512Puerto Rico el proyecto de presupuesto de la Comisión Esta-tal de Elecciones le corresponde a la Comisión o al Adminis-trador General de Elecciones. Acordamos revisar la decisión de la Junta Revisora Electoral que determinó que esa facul-tad le corresponde al Administrador General de Elecciones.
Sostiene el recurrente que “erró la Junta Revisora Electoral al decidir que compete exclusivamente al Administrador General de Elecciones la aprobación del presupuesto de la Comisión Estatal de Elecciones en violación del Art. 1007 (e) de la Ley Núm. 4 de 20 de diciembre de 1977, conocida como la Ley Electoral de Puerto Rico.”
Veamos lo que dispone el ameritado Art. 1.007 de la Ley Electoral de 1977 (16 L.P.R.A. see. 3007, Suplemento 1978) en su parte pertinente:
“. . . El Administrador General de Elecciones será respon-sable al Pueblo de Puerto Rico por la implementación y dirección de los procesos electorales dentro de un ambiente de absoluta pureza e imparcialidad. En el desempeño de tal encomienda ten-drá los poderes, atribuciones y prerrogativas inherentes al cargo, incluyendo, sin que se entienda como una limitación, las siguien-tes:
(e) Preparar y administrar el presupuesto de la Comisión, conforme la reglamentación que al efecto se adopte, con el aseso-ramiento de la Oficina del Presupuesto. Al respecto, someterá anualmente a la consideración de la Comisión un informe de los gastos incurridos, así como una propuesta de presupuesto para el ejercicio del año fiscal subsiguiente.”
De acuerdo con lo dispuesto en este artículo y lo estatuido en la Ley de Presupuesto, Ley Núm. 213 de 12 de mayo de 1942, según enmendada por la Ley Núm. 159 de 23 de junio de 1965 y por la Núm. 77 de 24 de junio de 1975—23 L.P.R.A. Secs. 82-86, (1) es el Administrador General de *513Elecciones el funcionario a quien la ley faculta para preparar el presupuesto de la agencia que dirige y quien “será respon-sable al Pueblo de Puerto Rico por la implementación y dirección de los procesos electorales.” Aunque la ley requiere que el Administrador someta a la consideración de la Comi-sión la propuesta anual de presupuesto, ello no significa que sea requisito que la Comisión debe impartirle su aprobación, sino que debe tener oportunidad de ofrecer sus reparos y reco-mendaciones. Debe notarse que en la enumeración de los poderes y facultades de la Comisión que hiciera el legislador no aparece específicamente el requisito de que el presupuesto anual deba ser aprobado por ella. 16 L.P.R.A. see. 3013. Por el contrario, la facultad de preparar y administrar el presu-puesto se le otorgó al Administrador General. (2) Luego de considerar las recomendaciones de la Comisión, el Adminis-trador somete al Negociado del Presupuesto de la Oficina del Gobernador su petición presupuestaria, conforme dispongan las reglas, reglamentos y órdenes que prescriba el Gober-nador. 23 L.P.R.A. see. 84. El referido Negociado prestará *514debida consideración a las recomendaciones e información suministradas por el Administrador General de Elecciones y, de estimarlo necesario o conveniente, requerirá informes adi-cionales o celebrará audiencias. Id. El Director del Negociado tendrá autoridad para reunir, relacionar, revisar, rebajar o aumentar las peticiones presupuestarias de los distintos or-ganismos estatales. 23 L.P.R.A. see. 82(2).
Con vista a lo anterior el Gobernador someterá a la consideración de la Asamblea Legislativa el Presupuesto Funcional de Gastos de la Comisión para cada año fiscal, que nunca deberá ser menor al que rigió para el año fiscal anterior, excepto que el presupuesto de los años no electorales posteriores al del año en que se celebre una elección general, podrá ser menor que éste. 16 L.P.R.A. see. 3004; 23 L.P.R.A. see. 82(1). Por lo demás, la petición presupuestaria de la Comisión Estatal de Elecciones sigue el mismo curso que las del resto de las agencias gubernamentales. Siguiendo el procedimiento usual la Asamblea Legislativa oirá a los funcionarios con responsabilidad directa sobre el cuadro económico del país tales como el Director del Negociado de Presupuesto, Secretario de Hacienda, Presidente de la Junta de Planificación y otros funcionarios que estime menester, además del jefe o director de la agencia, el Administrador General de Elecciones, y celebrará las audiencias públicas de rigor ante las Comisiones legislativas pertinentes.
Luego de aprobar el Presupuesto General, la Asamblea Legislativa aprobará una Resolución Conjunta que pasa a la consideración del Gobernador quien tiene la facultad de apro-barla in toto o conforme lo dispone la Sec. 20, Art. Ill de la Constitución del Estado Libre Asociado de Puerto Rico podrá eliminar una o más partidas o disminuir las mismas.
El claro y depurado procedimiento establecido por ley, según reseñado precedentemente, garantiza que el presu-puesto de la Comisión Estatal de Elecciones sea cuidadosa-*515mente considerado y se evita que el Administrador de ese organismo se exceda en las facultades que la ley le otorga.

En vista de lo anterior se confirmará la decisión recu-rrida.

Los Jueces Asociados Señores Rigau y Díaz Cruz no intervinieron.

Disponen los Arts. 3(i) y 4 de la Ley de Presupuesto:
Art. 3.
“El Gobernador someterá a la Asamblea Legislativa al comienzo de cada sesión ordinaria, un Presupuesto Anual de mejoras capitales y gastos *513de funcionamiento, indicativo de los objetivos y de los programas de gobierno que el Primer Ejecutivo propone para el año fiscal siguiente, con base en la orientación y las metas a más largo plazo del Plan de Desarrollo Integral de Puerto Rico, del Programa de Inversiones de Cuatro Años y de los planes de usos de terrenos, formulados y adoptados por la Junta de Planificación. A estos efectos, el presupuesto deberá contener, en la forma, extensión o detalle que el Gobernador estimare conveniente:
“(a) ........
"(b) ........
“(c) ........
“(d) ........
“(e) ........
“(f) ........
“(g) ........
“(h) ........
“(i) El Gobernador someterá los anteproyectos de leyes de asignaciones de acuerdo con el Presupuesto que recomienda en el curso de la sesión ordinaria de la Asamblea Legislativa dentro del término establecido por ley.”


 Ello debe ser conforme la reglamentación que al efecto adopte la Comisión, con el asesoramiento de la Oficina de Presupuesto. 16 L.P.R.A. see. 3007 (e). Tal reglamentación es inexistente.